  Case 20-13824-amc          Doc 9-1 Filed 10/06/20 Entered 10/06/20 13:35:08                  Desc
                                  Service List Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE:
                       Kimberly A. Falcone              :     20-13824 AMC
                                                        :
                                                        :
                                                 Debtor :     Chapter 13




                                   CERTIFICATION OF SERVICE



         I, Albert J. Scarafone, Jr., hereby certify that a true and correct copy of the Chapter 13 Plan

was served upon the Chapter 13 Trustee, all priority creditors, all secured creditors, all creditors

who filed request for notice under Fed. R. Bankr. P. 2002 and any separately classified creditors

whose interests are materially affected by the amendments in the plan by electronic means or by

first class mail, postage prepaid from the addresses listed on the Schedules on October 6, 2020.




                                                /s/ Albert J. Scarafone, Esquire
                                                 Albert J. Scarafone, Esq.
                                                 Hill, Friedland & Scarafone
                                                 1717 Swede Road, Suite 200
                                                 Blue Bell, PA 19422-3372
                                                 (610) 275-4000
